Supreme Court of Florida
                                   ____________

                                   No. SC17-686
                                   ____________

                              ROBERT J. TREASE,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 24, 2018]


PER CURIAM.

      We have for review Robert J. Trease’s appeal of the circuit court’s order

denying Trease’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Trease’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Trease’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Trease responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Trease’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Trease is not entitled to relief. Trease

was sentenced to death following a jury’s recommendation for death by a vote of

eleven to one, and his sentence of death became final in 2001. Trease v. State, 768
So. 2d 1050, 1053 (Fla. 2000). Thus, Hurst does not apply retroactively to

Trease’s sentence of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we

affirm the denial of Trease’s motion.

      The Court having carefully considered all arguments raised by Trease, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS, J., concur in result.
CANADY, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Sarasota County,

                                        -2-
      Rochelle Taylor Curley, Judge - Case No. 581995CF002207XXXANC

Mark Olive, Law Offices of Mark Olive, Tallahassee, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Stephen D. Ake, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                      -3-